People v Votra (2019 NY Slip Op 08111)





People v Votra


2019 NY Slip Op 08111


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019

PRESENT: WHALEN, P.J., CENTRA, DEJOSEPH, CURRAN, AND WINSLOW, JJ. (Filed Nov. 8, 2019.) 


MOTION NO. (203/19) KA 17-00614.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vJASON R. VOTRA, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.